Name: Commission Regulation (EC) NoÃ 179/2006 of 1 February 2006 introducing a system of import licences for apples imported from third countries
 Type: Regulation
 Subject Matter: cooperation policy;  trade;  tariff policy;  plant product;  international trade
 Date Published: nan

 2.2.2006 EN Official Journal of the European Union L 29/26 COMMISSION REGULATION (EC) No 179/2006 of 1 February 2006 introducing a system of import licences for apples imported from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), and in particular Article 31(2) thereof, Whereas: (1) Apple producers in the Community have recently found themselves in a difficult situation, due, among other things, to a significant increase in imports of apples from certain third countries of the Southern hemisphere. (2) The monitoring of the import of apples should therefore be improved. The appropriate instrument for achieving that objective is a mechanism based on issuing import licences subject to the provision of a security to ensure that the operations for which an import licence has been applied for are actually performed. (3) Commission Regulations (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (2) and (EEC) No 2220/85 of 22 July 1985 laying down common detailed rules for the application of the system of securities for agricultural products (3) should apply. (4) The Management Committee for fresh Fruit and Vegetables has not delivered an opinion within the time-limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 1. The release into free circulation of apples falling within CN code 0808 10 80 shall be subject to the presentation of an import licence. 2. Regulation (EC) No 1291/2000 shall apply to import licences issued under this Regulation. Article 2 1. Importers may submit import licence applications to the competent authorities of any Member State. They shall enter the country of origin in box 8 of licence applications and mark the word yes with a cross. 2. Importers shall lodge with their application a security in accordance with Title III of Regulation (EEC) No 2220/85 guaranteeing compliance with the commitment to import during the term of validity of the import licence. The security shall be EUR 15 per tonne. Except in cases of force majeure, the security shall be forfeited in whole or in part if the import is not carried out, or is carried out only partially, within the period of validity of the import licence. Article 3 1. Import licences shall be issued without delay to any applicant, irrespective of their place of establishment in the Community. The country of origin shall be entered in box 8 of the import licence and the word yes shall be marked with a cross. 2. Import licences shall be valid for three months. Import licences shall be valid only for imports originating in the country indicated. Article 4 Member States shall report to the Commission, no later than 12 noon (Brussels time) on Wednesday each week, the quantities of apples for which import licences have been issued during the previous week, broken down by third country of origin. These quantities shall be reported via the electronic system indicated by the Commission. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 February 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 February 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64). (2) OJ L 152, 24.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 1856/2005 (OJ L 297, 15.11.2005, p. 7). (3) OJ L 205, 3.8.1985, p. 5. Regulation as last amended by Regulation (EC) No 673/2004 (OJ L 105, 14.4.2004, p. 17).